UNlTED STATES DlSTRlCT COURT
l\/llDDLE D|STR|CT OF FLORlDA
TAl\/lPA DlVlSlON

UNlTED STATES OF Al\/lERlCA,
v. CASE NO. BZOG-CR-346-T-17JSS

TRUONG NGUYEN.

 

ORDER
This cause is before the Court on:

Dkt_ 74 Unopposed l\/lotion for Early Termination of
Supervised Release
Defendant Truong Nguyen, w Y, moves for early termination of

supervised release pursuant to 18 U.S.C. Sec. 3583(e)(1).

Aiter Defendant Nguyen entered into a Plea Agreement, Defendant
Nguyen Was sentenced on December 11, 2007 to 121 months imprisonment,
60 months supervised release, fine Waived, and a special assessment of
$100.00. (Dkt. 60).

On January 26, 2015, Defendant Nguyen’s term of imprisonment Was
reduced to 120 months, pursuant to Amendment 782. (Dl<t. 68).

Defendant Nguyen was released to supervised release on November 20,
2015.

Defendant Nguyen has completed over 36 months of the GO-month term

Case No. 8:06-CR-346-T-17TGVV

of supervised release With no known violations

Neither the Government nor the U.S. Probation Office opposes

Defendant Nguyen’s l\/lotion for Early Termination.

Pursuant to 18 U.S.C. Sec. 3583(e)(1), l have considered the factors set
forth in 18 U.S.C. Secs. 3553(a)(1), (a)(2)(l3), (a)(2)(C), (a)(2)(D), (a)(4), (a)(G),
and (a)(7), and determine that in this case the termination of supervised release is

Warranted and is in the interest ofjustlce. According|y, it is

ORDERED that pro § Defendant Truong Nguyen’s Unopposed l\/lotion for

Early Termination of Supervised Release (Dkt. 74) is granted

DONE and ORDERED in Chambers in Tampa, Florida on this § day of
April, 2019.

 

 

 

Copies to:

AUSA l\/latthevv Perry
U.S. Probation Office

_PL)_ § Defendant

Truong Nguyen

11071 Landsbury Ct.
Houston, TX 77099~4248

